DAVIDSON, Judge.
Appellant, here, relator in the court below, sued out a writ of habeas corpus before the criminal district court of Bexar County, seeking his discharge from custody under an executive warrant of arrest issued by the Governor of this State upon requisition of the Governor of West Virginia, in which state appellant stands charged with the crime of forgery.
Upon a hearing on the writ, the application for discharge was refused, but relator was admitted to bail in the sum of $500, conditioned upon his appearance before said criminal district court.
Some three months thereafter, the application for discharge was again before the court, at which time relator was remanded to custody for extradition. From this order, appeal was taken to this court.
Of the extradition papers involved, there was offered in evidence only the warrant of the Governor of this state which recited that the relator stood charged in the demanding state with the crime of forgery. The date the offense was alleged to have been committed was not therein shown.
According to the testimony, it was the theory of the state that the offense of forgery was committed on the 30th day of June, 1947, in Upshur County, West Virginia, when relator signed the name of “Lawrence Moots” to a check for $1,050 in the presence of Gerald F. Cochran, to whom he delivered the check in payment for an automobile.
Gerald F. Cochran, testifying at the hearing, positively identified the relator as the maker of the check.
Relator denied the accusation and testified to facts showing that he was in the State of Missouri at the time of the alleged offense and therefore was not a fugitive from justice. He was corroborated in this by his wife.
*599Of course, if relator was in the State of Missouri at the time he was alleged to have forged the check in the State of Virginia, he would not and could not be a fugitive from justice from that state and would not be subject to extradition as a fugitive from justice.
The trial court, in the exercise of his discretion, accepted the testimony showing that relator was in the demanding state at the time the offense of forgery was alleged to have been committed, and such finding upon the disputed fact issue will not be disturbed by this court. Ex parte Magee, 154 Texas Cr. R. 124, 225 S. W. 2d 831; South Carolina v. Bailey, 53 St. Ct. 667, 289 U. S. 412, 77 L. Ed. 1292.
A number of bills of exception accompany the record. The matters presented thereby in no manner affect the sole question of fact here presented for determination, and those bills are overruled without discussion.
No reversible error appearing, the judgment is affirmed.
Opinion approved by the court.